UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 4, 2012 PAULSON CAPITAL CORP. (Exact name of registrant as specified in its charter) Commission File Number: 000-18188 Oregon 93-0589534 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 811 S.W. Naito Parkway, Portland, Oregon (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:503-243-6000 Former name or former address if changed since last report:no change Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 2 Item 8.01 Other Events On December 4, 2012, Paulson Capital Corp. issued a press release announcing the Board of Director's approval of a cash dividend in the amount of $0.15 per share payable December 28, 2012 to shareholders of record December 14, 2012. The ex-dividend date will be December 12, 2012. A copy of the press release is filed as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits The following exhibit is attached hereto and this list is intended to constitute the exhibit index: Press Release 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:December 4, 2012 PAULSON CAPITAL CORP. By: /s/ Chester L. F. Paulson Chester L. F. Paulson President and Chief Executive Officer (Principal Executive Officer) 4
